EXAMINER’S COMMENT
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a method of reducing and stabilizing fractures in a vertebra, classified in A61B17/7077.
II. Claims 18-20, drawn to a system, classified in A61B17/7023.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another materially different process, such as retracting a wound opening or multi-level vertebral stabilization.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classifications (see above).
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Alexander Roan on February 24, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
This application is in condition for allowance except for the presence of claims 18-20 directed to an invention non-elected without traverse.  Accordingly, claims 18-20 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 18-20 are cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 (and claims 2-9 which are dependent thereon) has not been rejected because no reference, or reasonable combination of references, can be found which disclose or suggest a method for reducing and stabilizing fractures in a vertebra, comprising: positioning first and second rods within first and second receiver 
The Arlet reference (US Patent Application Publication No. 2014/0058450 A1) discloses a method including positioning first and second rods (14/24) within first and second receiver heads (receivers of screws 62, see paragraph [0056] and Fig. 5-10) coupled to first and second bone screws (62); manipulating the first and second rods relative to an articulating joint (22/32) coupling the first and second rods (see paragraph [0049]); and locking the first and second receiver heads to the first and second rods (see paragraph [0058]), and locking the articulating joint formed between the first and second rods to thereby prevent movement of the first and second receiver heads and the first and second rods (see paragraphs [0050] and [0058]).  However, Arlet fails to disclose the screws implanted on opposed lateral sides of a vertebra; the screws are instead implanted across multiple vertebrae on the same lateral side, see Fig. 10.  Arlet additionally fails to disclose: manipulating the first and second receiver heads relative to the first and second rods; the manipulating of the receiver heads and rods thereby moving at least one fracture formed in the vertebra into a reduced position; and locking 
The Boomer reference (US Patent No. 7,909,852 B2) discloses a method including mating first and second rods (12a/12b) to first and second bone screws (see col. 4, lines 23-33); and manipulating the first and second rods relative to an articulating joint (29) coupling the first and second rods (see Abstract); and locking the articulating joint formed between the first and second rods to thereby prevent movement of the first and second rods (see Abstract).  However, Boomer fails to disclose the screws implanted on opposed lateral sides of a vertebra.  Boomer additionally fails to disclose: the rods positioned within receiver heads of the screws; manipulating the first and second receiver heads relative to the first and second rods; the manipulating of the receiver heads and rods thereby moving at least one fracture formed in the vertebra into a reduced position; locking of the rods in the receiver heads; and locking of the receiver heads and rods thereby maintaining the at least one fracture in the reduced position.
The Mouw reference (U.S. Patent No. 9,439,690 B2) discloses a method including coupling first and second rods (202/206/212) with first and second bone screws (216) implanted on opposed lateral sides of a vertebra (see Fig. 2A); manipulating the first and second rods relative to an articulating joint (210) coupling the first and second rods (see col. 3, lines 11-19); and locking the articulating joint formed between the first and second rods to thereby prevent movement of the first and second rods (see col. 3, lines 26-34).  However, Mouw fails to disclose: positioning the rods in receiver heads of the bone screws; manipulating the first and second receiver heads relative to the first and second rods; the manipulating of the receiver heads and rods 
Independent claim 10 (and claims 11-17 which are dependent thereon) has not been rejected because no reference, or reasonable combination of references, can be found which disclose or suggest a method for reducing and stabilizing fractures in a vertebra, comprising: manipulating first and second receiver heads polyaxially coupled to first and second bone screws implanted in opposed first and second posterior-lateral sides of a vertebra to slide the first and second receiver heads along first and second rods seated within the receiver heads, thereby moving at least one posterior fracture in the vertebra into a reduced position; locking the first and second receiver heads relative to the first and second rods to maintain the at least one posterior fracture in the reduced position; manipulating the first and second rods to cause the first and second rods to pivot about a pivot joint coupling the first and second rods to thereby move at least one anterior fracture in the vertebra into a reduced position; and locking the pivot joint to maintain the at least one anterior fracture in the reduced position.
The Arlet reference (US Patent Application Publication No. 2014/0058450 A1) discloses a method including manipulating first and second rods (12/14) to cause the first and second rods to pivot about a pivot joint (22/32) coupling the first and second rods (see paragraph [0049]); locking first and second receiver heads (receivers of screws 62, see paragraph [0056]) relative to the first and second rods see paragraph [0058]), and locking the pivot joint (see paragraph [0050]).  However, Arlet fails to disclose the screws implanted on opposed first and second posterior-lateral sides of a 
The Mouw reference (U.S. Patent No. 9,439,690 B2) discloses a method including implanting first and second bone screws (216) in opposite first and second posterior-lateral sides of a vertebra (see Fig. 2A), the screws fixed relative to first and second rods (202/206/212; see Fig. 2A); manipulating first and second rods (202/206/212) to cause the rods to pivot about a pivot joint (210) coupling the first and second rods (see col. 3, lines 11-19); locking the pivot joint formed (see col. 3, lines 26-34).  However, Mouw fails to disclose: manipulating first and second receiver polyaxially coupled to first and second bone screws to slide the receiver heads along the rods, thereby moving at least one posterior fracture into a reduced position; the manipulating of the rods thereby moving at least one anterior fracture in the vertebra into a reduced position; and the locking of the pivot joint thereby maintaining the at least one anterior fracture in the reduced position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US. Patent No. 7,901,433 (Forton) discloses an occipito-cervical stabilization system and method that includes rods secured within receivers on opposite lateral sides of a spine.
U.S. Patent No. 4,433,677 (Ulrich) discloses an implantable splint for correcting spondylodesis that includes screws implanted on opposite lateral sides of a spine and connected by an articulating joint.
U.S. Patent Application Publication No. 2011/0098748 (Jangra) discloses an adjustable vertebral rod system including rods connected by an articulating joint, the system positioned across a plurality of vertebrae.
U.S. Patent No. 7,473,269 and U.S. Re-examination No. 44,392 (Hynes) disclose a spinal fixation system and method that includes rods connected by a pivot joint and received within receivers of bone screws implanted on opposite lateral sides of a vertebra to facilitate stabilization of the spine.
U.S. Patent Application Publication No. 2013/0204302 (Rezach) discloses a spinal implant system and method that includes rods connected by an articulating joint and received with screw receiver heads, the system implanted across a plurality of vertebrae.
U.S. Patent Application Publication No 2014/0066990 (Akbamia) discloses a spinal rod connector having a pivotable joint.

U.S. Patent Application Publication No. 2009/0093847 (Wilcox) discloses a variable angle rod connector having a pivotable joint.
U.S. Patent Application Publication No. 2017/0311986 (McNab) discloses a surgical instrument for use with a two-part rod, the parts coupled at a pivoting joint and positioned within receiver heads of bone screws.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773